Citation Nr: 1705292	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-04 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right knee disability on the basis of dislocated semilunar cartilage.

2.  Entitlement to an initial compensable rating for a right knee disability on the basis of limitation of motion.

3.  Entitlement to an initial compensable rating for a left knee disability prior to July 9, 2015, and in excess of 10 percent as of July 9, 2015.

4.  Entitlement to an initial compensable rating for bilateral pes planus prior to July 9, 2015, and in excess of 30 percent as of July 9, 2015.

5.  Entitlement to an initial compensable rating for rhinitis.

6.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to July 9, 2015, and in excess of 10 percent as of July 9, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to October 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In March 2015, the Board remanded the claims for additional development.

The Veteran provided testimony at a January 2015 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's right knee disability has been manifested by flexion limited, at worst, to 120 degrees and extension to 0 degrees; it has not been manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or less, ankylosis, objective evidence of recurrent subluxation or lateral instability, impairment of the tibia and fibula, or genu recurvatum.

2.  Throughout the pendency of this claim, the Veteran's left knee disability has been manifested by flexion limited, at worst, to 100 degrees and extension to 0 degrees; it has not been manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or less, ankylosis, objective evidence of recurrent subluxation or lateral instability, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

3.  Throughout the period on appeal, the Veteran's residuals of a left third metatarsal stress fracture caused moderate difficulties and had a moderate impact on daily activities as a result of pain, tenderness and hypersensitivity.

4.  Throughout the period on appeal, the Veteran's bilateral pes planus has been manifested by severe pes planus, evidence of marked deformity, and pain on manipulation and use.

5.  The Veteran's rhinitis is not manifested by polyps or greater than 50 percent obstruction of a nasal passage.

6.  Throughout the period of appeal, the Veteran's GERD has been manifested by periods of pain, nausea, and regurgitation; the GERD has not been manifested by considerable or severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but not higher, for a right knee disability, on the basis of limitation of motion, have been met throughout the entire period of the appeal.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-63 (2016).

2.  The criteria for a rating in excess of 20 percent for a right knee disability, on the basis of dislocated semilunar cartilage, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).

3.  The criteria for a rating of 10 percent, but not higher, for a left knee disability have been met throughout the entire period of the appeal.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-63 (2016).

4.  The criteria for a 30 percent disability rating, but not higher, for bilateral pes planus have been met throughout the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5276 (2016).

5.  The criteria for an initial compensable rating for rhinitis are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.97 Diagnostic Code 6522 (2016).

6.  The criteria have been met for a rating of 10 percent, but not higher, for GERD throughout the entire period of appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in May 2013 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured to the extent possible, which includes VA examinations, and applicable health records.

VA has provided medical examinations concerning the Veteran's bilateral knee, flatfoot, rhinitis, and GERD disabilities.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the reports of the examinations, to particularly include the July 2015 examinations, provide the information needed to fairly decide the claims for increased ratings.  The examiners reviewed and commented on evidence of record, examined the Veteran, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claims.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinion has sufficiently informed the Board of both the examiner's judgment on the medical questions at issue, the Board finds that the July 2015 VA examinations are adequate.  

Additionally, in light of the actions of the Appeals Management Center in obtaining the Veteran's treatment records, the performance of the requested examinations, and the further adjudication of the appeal, the Board finds that there has been substantial compliance with the prior remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed with a decision.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).


Right and Left Knees

The Veteran currently has a 0 percent rating for his right knee from November 1, 2011, under Diagnostic Code 5260, for limitation of flexion.  Additionally, a separate 20 percent rating for the right knee has been awarded from July 9, 2015, under Diagnostic Code 5258, for dislocated semilunar cartilage.

The Veteran currently has a 0 percent rating for a left knee disability from November 1, 2011, and a 10 percent rating from July 9, 2015, under Diagnostic Code 5260-5010, for limitation of flexion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code shown after the hyphen to identify the basis for the evaluation assigned; disabilities requiring rating by analogy will be coded with the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2016).  That hyphenated diagnostic code may be read to indicate that an unlisted musculoskeletal disorder is the service-connected disability, and it is rated as if the residual condition is manifested by limitation of flexion of the leg under Diagnostic Code 5260.

The general rating schedules for limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a (2016).  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2016).  

Under Diagnostic Code 5260, limitation of flexion of the knee is rated 10 percent disability rating for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).  

Under Diagnostic Code 5261, limitation of extension of the knee is rated 10 percent for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).  

Diagnostic Code 5257 provides that a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of a knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  Subluxation of the patella is the incomplete or partial dislocation of the knee cap.  Rykhus v. Brown, 6 Vet. App. 354 (1993).  The words slight, moderate, and severe as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension, or for limitation of motion and instability or subluxation of the knee.  However, a separate rating can only be assigned where additional compensable symptomatology is shown.  VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59990 (2004);VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2016). When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A rating for arthritis cannot be combined with a rating based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

On VA examination in August 2011, the Veteran reported daily pain, weakness, stiffness, fatigue, and lack of endurance of both knees with swelling, heat, redness, and tenderness.  Flare-ups occurred after physical activity and during inclement weather.  Pain and weakness were more noticeable during flare-ups.  The Veteran did not need to use crutches, braces, or a cane.  The Veteran experienced difficulty navigating stairs, walking and running long distances, and standing still for extended lengths of time.  The Veteran reported that he was able to walk more than two miles.

The examiner observed forward flexion of both knees to 140 degrees with no pain on motion.  Extension of both knees was to 0 degrees with no pain on motion.  Tenderness was present.  There was normal stability with no deformities, effusion, swelling, or discoloration bilaterally.  The ligaments and strength were normal.  No abnormal movement or guarding of movements was observed.  Repetitive movement against body weight did not decrease any ranges of motion or joint function.  An MRI of the right knee found a chronic longitudinal tear involving the posterior horn of the medial meniscus with numerous parameniscal cysts present at the medial joint line.  There was also mild chondromalacia patella with partial thickness cartilage tears of the patellar undersurface.  An MRI of the left knee found a full thickness cartilage tear at the patellar apex with mild chondromalacia patella.  The diagnoses were right knee meniscus tear accompanied by chondromalacia and left knee cartilage tear accompanied by chondromalacia.

In February 2012, a VA treatment provider issued the Veteran knee braces.

An X-ray taken in May 2012 found minimal arthritis of both knees with no displaced fracture or bone destruction.

In January 2013, the Veteran stated that he had to wear knee braces to prevent the buckling of both knees.  He stated that he could only stand for approximately 20 minutes at a time.

In June 2013, the Veteran's spouse commented that the Veteran was constantly in pain from his knees.

On VA examination in July 2013, the Veteran reported that while he used bilateral knee braces, he did not experience flare-ups.  Forward flexion of both knees was to 140 degrees with no objective evidence of painful motion.  Extension of both knees was to 0 degrees with no objective evidence of painful motion.  There was no loss of motion on repetitive testing.  The bilateral knees were normal on stability testing.  There was no evidence or history of recurrent patellar subluxation or dislocation for either knee.  The examiner opined that the Veteran's bilateral knee condition did not impact his ability to work.

At the January 2015 Board hearing, the Veteran reported instability of both knees.  He stated that his knees gave out while walking or standing, and he experienced pain while walking, bending, and ascending and descending stairs.  He wore knee braces and occasionally used a cane.  

On VA examination in July 2015, the Veteran reported that both knees buckled with prolonged walking, standing, and exercising.  He experienced constant pain.  Right knee flexion was to 120 degrees.  Right knee extension was to 0 degrees.  Left knee flexion was to 100 degrees.  Left knee extension was to 0 degrees.  The Veteran reported pain on all ranges of motion.  The examiner found no objective evidence of pain with weightbearing.  Repetitive use testing did not result in any loss of motion.  There was no ankylosis of either knee.  The examiner found no history of lateral instability or recurrent subluxation.  Joint stability testing was performed, and no joint instability of either knee was found.  Anterior instability, posterior instability, medial instability, and lateral instability testing all yielded normal results for both knees.  The examiner recorded the Veteran's report of a meniscal tear, frequent episodes of joint locking, and frequent episodes of joint pain on the right side.  The Veteran regularly wore bilateral knee braces.  The examiner noted that the Veteran currently worked at a high school performing administrative and security work.

The Board finds that there is no basis for assignment of a higher disability rating under Diagnostic Code 5260 for limitation of flexion of either knee at any time during the course of the appeal.  Concerning the right knee, the evidence shows that flexion of the right knee was limited, at worst, to 120 degrees, with consideration of pain.  Concerning the right knee, the evidence shows that flexion of the right knee was limited, at worst, to 100 degrees, with consideration of pain.  The flexion measurements are consistent with no more than a 0 percent rating for either knee under Diagnostic Code 5260.

The Board also finds that the weight of the evidence is against assigning a higher rating throughout the period of appeal under Diagnostic Code 5261 for limitation of extension.  The evidence shows that extension of both knees was limited, at worst, to 0 degrees, with consideration of pain.  Those findings do not meet the criteria for a compensable rating under Diagnostic Code 5261, or for any higher rating.

However, the Veteran has repeatedly reported that he experiences pain in both knees.  He has reported pain to each medical examiner, and he has additionally discussed his pain in repeated submissions to the RO and at the Board hearing.  The Board further observes that in conjunction with objective evidence of painful motion, arthritis has been confirmed in both knees by x-ray.  Because of the Veteran's painful, yet noncompensable, limitation of right and left knee motion, and other symptoms, and the x-ray confirmation of arthritis, separate disability ratings of 10 percent based on painful motion for the right and left knees appear to be warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016) (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the preponderance of the evidence is against the assignment of any higher or additional separate rating for limitation of motion of either knee.

Turning to instability, the Board concludes that a compensable rating under Diagnostic Code 5257 is not warranted at any time throughout the period of appeal for either knee.  Objective observations of instability have not been noted in the VA or private treatment records.  Significantly, all of the VA examiners indicate that the Veteran's right and left knees were stable on objective observation.  To whatever extent the Veteran asserts that his right and left knees are unstable, the Board finds that the objective medical evidence outweighs the subjective complaints, as the medical evidence was created by trained health care providers objectively performing their professional duties.  The Board finds that their findings are more persuasive because of their training and experience.  In light of those medical records, the Board finds that a separate disability rating is not warranted at any time during the period of appeal for instability of either knee, pursuant to Diagnostic Code 5257.  In addition, subluxation of either knee is not shown.

Under Diagnostic Code 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).  The Veteran is already in receipt of a 20 percent rating, the highest rating available under Diagnostic Code 5258, for the right knee.  Therefore, no higher rating is warranted.  Although the Veteran has a history of meniscal or cartilage tears the knees, none of the treatment records, to include X-ray and MRI findings, show dislocated semilunar cartilage of the left knee, although a tear is shown.  Thus, Diagnostic Code 5258 cannot serve as a basis for an increased rating for either knee.  For the left knee, the evidence does not show episodes of locking, pain, and effusion.  Therefore, a rating under Diagnostic Code 5258 is not warranted for the left knee.

Similarly, Diagnostic Code 5259, which awards a maximum 10 percent rating for symptomatic removal of semilunar cartilage, cannot serve as a basis for an increased rating, as the evidence does not show that the semilunar cartilage of either knee has been removed.  Therefore, the criteria for a rating under Diagnostic Code 5259 are not met and no rating for either knee pursuant to Diagnostic code 5259 is warranted.

Finally, in considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable, as the medical evidence does not show that the Veteran has any of those conditions.

The Board notes that the Veteran's functional loss was considered as the medical evidence shows that the Veteran has consistently complained of pain in both knees.  38 C.F.R. §§ 4.40, 4.45 (2016).  However, the limitation of motion and functional loss documented in the medical records as resulting from pain, including flare-ups, is contemplated in the disability ratings now currently assigned.  Moreover, although the Veteran had pain on repetitive motion, that pain did not result in limitation of flexion or extension to the level that any separate or higher rating would be warranted.  There is otherwise no evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the Veteran's knee disabilities, beyond what is already being compensated.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted for the right or left knee, in excess of what was discussed above.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating for a right or left knee disability and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Bilateral Pes Planus

The Veteran's bilateral pes planus is rated 0 percent prior to July 9, 2015, and 30 percent as of July 9, 2015.

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate pes planus, either unilateral or bilateral, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

On VA examination in August 2011, the Veteran reported daily pain, weakness, stiffness, fatigue, and lack of endurance of the feet.  He experienced flare-ups upon physical activity and with inclement weather.  Pain, weakness, and fatigue were more noticeable during flare-ups.  The Veteran used shoe inserts.  He had difficulty navigating stairs, walking and running long distances, and standing stationary for extended lengths of time.

The examiner found no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  The foot arches were deficient bilaterally and rated as a severe pes planus.  The Achilles tendon was in proper alignment with the forefoot and nontender to manipulation.  The Veteran was able to walk on his toes and heels without difficulty and without pain.  He had a normal posture and gait, and there was no guarding of movement.  No swelling, deformities, abnormal movement, or guarding of movements was present.  The examiner found no expression of pain on manipulation.  Tenderness was present.

In July 2012, the Veteran was treated at a VA facility for foot pain due to flat feet.

In January 2013, the Veteran stated that he was unable to wear arch supports.  He stated that his ankles bowed in.

A VA treatment record from January 2013 shows that the Veteran had obtained foot braces.  The Veteran stated that his feet felt better in the braces.  The examiner remarked that the pedal pulses were palpable, and there was no edema.  The examiner observed collapsed medial arch with abducted forefoot and everted calcaneal stance position.  The Veteran was unable to do a double heel rise.  The Veteran was advised to use his braces at all times while ambulating.

In June 2013, the Veteran's spouse commented that the Veteran was constantly in pain from his feet.

On VA examination in July 2013, the examiner found that the Veteran had pain that was accentuated on use of both feet.  Later, the examiner wrote that there was no pain on manipulation of the feet.  There was no indication of swelling on use.  The examiner indicated that the Veteran's symptoms were relieved by arch supports.  The Veteran did not have extreme tenderness of plantar surface of either foot.  There was decreased longitudinal arch height on weight-bearing of both feet.  There was objective evidence of marked deformity of both feet.  There was no marked pronation of either foot, and the weight-bearing line did not fall over medial to the great toe of either foot.  The examiner observed inward bowing of the Achilles' tendon of both feet.  There was not severe spasm of the Achilles tendon on manipulation.  The Veteran used foot braces equally.  The examiner opined that the Veteran's flatfoot condition did not impact his ability to work.

At the January 2015 Board hearing, the Veteran reported experiencing continuous pain in the feet.  He stated that he quit his job after leaving service due to pain with his feet and other issues.  He experienced swelling.  He used foot braces.  

On VA examination in July 2015, the Veteran reported constant sharp foot pain.  He experienced difficulty in standing and walking.  The Veteran's bilateral foot pain was accentuated on use, and there was pain on manipulation of both feet.  Characteristic calluses were present on both feet.  There was no indication of swelling on use.  The Veteran used orthotics for both feet.  The Veteran did not have extreme tenderness of the plantar surfaces of either foot.  Both feet had decreased longitudinal arch height on weight-bearing.  There was no objective evidence of marked deformity or pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe.  There was inward bowing of the Achilles tendon of both feet.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.

The Board finds that a rating of 30 percent, but not higher, is warranted throughout the period of appeal.  The Board finds it significant that the August 2011 VA examiner described the Veteran's pes planus as severe, and the July 2013 VA examiner found objective evidence of marked deformity of both feet.  The July 2015 VA examiner recorded complaints of pain which were not improved by the use of orthotics; pain accentuated by use; inward bowing of the tendo-Achilles; characteristic callosities; and decreased longitudinal arch height on weight-bearing.  Those symptoms are all representative of the criteria for a 30 percent rating.  

However, the Board finds that a rating in excess of 30 percent is not warranted.  Notably, the July 2015 VA examiner specified that the Veteran did not have marked inward displacement or severe spasm of the Achilles tendon on manipulation of either foot, as would be required to warrant a higher rating of 50 percent under Diagnostic Code 5276.

Although pain is an important factor of disability, there are no other elements, such as a fixed deformity, misalignment, crepitus, heat, redness, swelling, muscle spasm, or muscle atrophy of disuse, which would assist in the identification.  Therefore, the Board finds that the Veteran's pain is contemplated by the current rating.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In addition, the pain accentuated by use; the inward bowing of the tendo-Achilles; and the characteristic callosities on each foot are contemplated by the 30 percent rating assigned.

The Board has considered the applicability of other Diagnostic Codes.  For example, Diagnostic Code 5284 refers to other foot injuries and applies to foot disabilities for which there is not already a specific Diagnostic Code.  When a foot disability is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  The Veteran's bilateral pes planus is clearly listed as a flatfoot disability under Diagnostic Code 5276.

Additionally, the Board notes that the Veteran's service-connected pes planus did not include any etiologically related components to include:  weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the metatarsal bones, that could be separately rated.  Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-83 (2016).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a rating of 30 percent, but not higher, throughout the entire period of appeal is warranted.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


Rhinitis

The Veteran's rhinitis has been rated under Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent disability rating is assigned for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent disability rating is assigned for rhinitis with polyps. 

On VA examination in August 2011, the Veteran reported using a decongestant on a daily basis.  He experienced interference with breathing through his nose and occasional purulent discharge.  There was no speech impairment.  Cough and postnasal drip were reported.  There was no neoplasm.  No nasal polyps were present.  There was no evidence of permanent hypertrophy of turbinates.  The examiner found no obstruction, either partial or complete, of either nostril.  No septal deviation or tissue loss was found.  

In January 2013, the Veteran commented that he experienced congestion and rhinorrhea.

On VA examination in July 2013, the Veteran reported that his rhinitis was treated with Flonase, Singular, and Zyrtec.  The examiner indicated that there was not greater than 50 percent obstruction of the nasal passage on both sides.  There was not complete obstruction on either side.  There was no permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  The examiner opined that the Veteran's rhinitis did not affect his ability to work.

At his January 2015 Board hearing, the Veteran reported clogged sinuses, nose bleeds, and loss of taste and smell.  He consistently used medication.  

On VA examination in July 2015, the Veteran reported symptoms of sinus congestion.  The examiner indicated that there was not greater than 50 percent obstruction of the nasal passage on both sides.  There was not complete obstruction on either side.  There was not permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  The examiner opined that the Veteran's rhinitis did not affect his ability to work.

The Board finds that a rating in excess of 0 percent is not warranted at any time during the period of appeal.  The record does not show greater than 50 percent obstruction of a nasal passage or nasal polyps at any time.  While the Veteran has testified that he experiences congestion and difficulty breathing, the measurement of more than 50 percent obstruction of a nasal passage is not an observation easily made by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  The Veteran has not shown he has the requisite medical training to make such a determination, and no medical evidence of record shows that the Veteran has polyps or greater than 50 percent obstruction of the nasal passage on either side or complete obstruction on either side.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for increased rating.  Assignment of staged ratings has been considered and is not warranted.  Therefore, the claim for increased rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

GERD

The Veteran's GERD is rated 0 percent prior to July 9, 2015, and 10 percent as of July 9, 2015.

The RO has rated the Veteran's GERD as analogous to a hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).  The Board finds that Diagnostic Code 7346 best approximates with the anatomical localization and symptomatology of the Veteran's GERD and that this disability is best evaluated under this Diagnostic Code.

Under Diagnostic Code 7346, a 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent rating is warranted when two or more of the symptoms for the 30 percent rating are present with less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

On VA examination in August 2011, the Veteran reported daily epigastric pain and reflux with no regurgitation or dysphagia.  He experienced nausea daily.  No signs of anemia were present, and the Veteran's general state of health was deemed to be good.

In January 2013, the Veteran stated that he experienced regurgitation, dysphagia and occasional arm pain.

On VA examination in July 2013, the Veteran reported experiencing pyrosis and reflux.  His GERD was treated with Omeprazole.  There was no stricture or ulcerations.  Gastroesophageal reflux was seen to the distal one-third of the esophagus.  The examiner opined that the GERD did not impact the Veteran's ability to work.

A March 2014 private treatment record contains the Veteran's symptoms of nausea, vomiting, and bloating.  The treatment provider noted that Nexium helped with some of the Veteran's symptoms.  The examiner indicated that the Veteran did not experience fever, chills, appetite change, or unexpected weight change.

An April 2014 private treatment record reflects that the Veteran had experienced GERD symptoms for approximately one year.  His symptoms included abdominal bloating, heartburn, nausea, and vomiting.  The Veteran did not experience unexpected weight loss.

In July 2014, a private examiner recorded the Veteran's symptoms of heartburn, bloating, nausea, and vomiting.  

At the January 2015 Board hearing, the Veteran reported experiencing heartburn, chest pains, occasional shoulder pain, gas, bloating, and regurgitation.  He stated that he occasionally vomited.  He had been prescribed Nexium.  

On VA examination in July 2015, the examiner indicated that the Veteran experienced pyrosis, reflux, regurgitation, and substernal and shoulder pain due to GERD.  The Veteran did not have a stricture.  It was further noted that the Veteran's GERD did not impact activities of daily living or the ability to obtain and maintain employment.

The Veteran's GERD is rated 0 percent prior to July 9, 2015, and 10 percent as of July 9, 2015.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted throughout the period of appeal.  The Veteran's GERD has consistently manifested by pain, occasional nausea, and occasional regurgitation, particularly when eating certain foods.  The Veteran uses continuous medication to treat GERD symptoms.  Significantly, those symptoms can all be observed through the senses.  Therefore, the Veteran's testimony regarding experiencing those symptoms is competent.  The Board finds that testimony credible.  The other evidence of record does not appear to contradict the Veteran's report.  Accordingly, the Board finds that the criteria for a 10 percent rating throughout the period of appeal have been approximated.

Regardless of the severity and frequency of symptoms, in order to substantiate a higher rating either considerable or severe impairment of health must be shown due to GERD.  The Board finds that the Veteran's GERD has not had a considerable impact on his health such as to be of a level of considerable or severe.  The Veteran's GERD is largely controlled by medication, and has been throughout the appeal period.  Moreover, VA examination noted that the Veteran's general state of health was good and that his nutrition was well-maintained.  He has not experienced unexpected weight change.  As the evidence of record shows that the Veteran's GERD symptomatology is not considerable or severe, the Board finds that a rating in excess of 10 percent is not warranted.

Accordingly, the Board finds that a rating of 10 percent for GERD is warranted through the appeal period.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent at any time during the appeal period.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular ratings for the service-connected right knee, left knee, pes planus, rhinitis, and GERD disabilities at issue are adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to any of the service-connected disabilities.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria as which rate the disabilities based on symptoms.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology.  The evidence does not support a finding of frequent hospitalization or marked interference with employment due to bilateral knee, pes planus, rhinitis, or GERD disabilities.  Thun v. Peake, 22 Vet App 111 (2008).  Although the Veteran has changed jobs during the course of the appeal, the Board notes that he has been able to maintain employment and the evidence does not show marked interference with employment.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

The Board has considered if an informal claim for a total disability rating based on individual unemployability (TDIU) is a component of the claim for higher ratings considered herein.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The evidence shows that the Veteran has separately applied for a TDIU, and entitlement to a TDIU was denied by means of an October 2013.  The Veteran did not submit a notice of disagreement with the denial of a TDIU.  Significantly, VA examiners in July 2013 and July 2015 opined that the Veteran's knee, feet, rhinitis, and GERD disabilities did not impact his ability to obtain employment.  Further, the July 2015 VA examiner noted that the Veteran was currently employed.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that a claim for a TDIU in conjunction with the current claims for increased ratings has not been raised by the record.  


ORDER

Entitlement to a rating of 10 percent, but not higher, for a right knee disability, based on limitation of motion and arthritis, throughout the period of appeal, is granted.

Entitlement to a rating in excess of 20 percent for a right knee disability on the basis of dislocated semilunar cartilage is denied.

Entitlement to a rating of 10 percent, but not higher, for a left knee disability, based on limitation of motion and arthritis, throughout the period of appeal, is granted.

Entitlement to a rating of 30 percent, but not higher, for bilateral pes planus, throughout the period of appeal, is granted.

Entitlement to a rating in excess of 0 percent for rhinitis is denied.

Entitlement to a rating of 10 percent, but not higher, for GERD, throughout the period of appeal, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


